DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Status of Claims
Responsive to the amendment 16 February 2022, claim 1 is amended.  Claim 52 is added.  Claims 1-3, 28-31, 37, 45-48, and 50-52 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 16 February 2022 new grounds of rejection are presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 52 requires that a nanotip is used in the process as the sintering tip. Claim 52 further requires that the tip has a configuration selected from the group consisting of pressure-applying tip, flexible tip, perforated tip, discrete feeder tip, continuous feeder tip, among others.  The process using a sintering tip possessing the combination of features required to be in claim 52 is not disclosed.  
Each individual element of a sintering tip required by claim 52 is disclosed in the specification, but the combination of features now required is not disclosed.  The nano-scale tip is believed to correspond to Fig. 1 for example, while the continuous feeder tip is disclosed in Fig. 9.  There is no indication that these features are combined, or even combinable in the specification.  If applicant invented a tip which has 100 nm scale, and can also continuously feed a powder, such an invention is not disclosed in the specification at any place.   No distinction is made in the specification of a method employing a tip within the scope of what is now claimed.  The combination of disparate embodiments is new matter.  

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112 have been considered.  Applicant’s new claim 52 merely repeats the same issues verbatim.  New ground of rejection are presented, the same as the old ground of rejection for claim 1. 

Allowable Subject Matter
s 1-3, 28-31, 37, 45-48, and 50-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed invention of a method wherein an electrode having tip with <100 nm scale is configured to apply pressure to a powder, the electrode is applied with voltage or current, and the powder is sintered under or around the sintering tip.  
US 5641391 A teaches a nanoscale tip that is used to generate deposition of a solute ion and also etch.  It is not configured to apply pressure or to sinter a powder.  US 20040251581 A1 teaches a nano plasma deposition system, which also is not configured to apply pressure and sinter a powder. 
When the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734